Case 2:21-cv-13350-MCA-LDW Document 10-4 Filed 08/04/21 Page 1 of 2 PagelD: 133

McMANIMON, SCOTLAND & BAUMANN, LLC
75 Livingston Avenue, Suite 201

Roseland, New Jersey 07068

(973) 622-1800

Anthony Sodono, III, Esq. (asodono@msbnj.com)

Sari B. Placona, Esq. (splacona@msbnj.com)

Attorneys for Anthony Sodono, III, Liquidating Receiver

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,

Plaintiff, Civil Action No. 2:21-cv-13350-MCA-LDW

V.

ENVIRONMENTAL SAFETY
INTERNATIONAL, INC., a New Jersey
Corporation, also d/b/a/ Environmental Products

inemation4};-Ane., ane EEE, ORDER AUTHORIZING RECEIVER TO

ee RETAIN (1) MCMANIMON, SCOTLAND
J ee ea eee and ian i & BAUMANN, LLC AS ATTORNEYS
officer of Environmental Safety International, FOR THE RECEIVER; (Il) INTEGRATED
Inc., PROPERTY GROUP ADVISORS, LLC
ae d/b/a AUCTION ADVISORS AS
SEAN CARNEY, individually and as an officer AUCTIONEER TO THE RECEIVER; AND
of Environmental Safety International, Inc., (II) VESTCORP, LLC AS
ACCOUNTANTS TO THE RECEIVER
RAYMOND CARNEY, individually and as an
officer of Carbro Sales & Survey, L.L.C.,

Defendants.

 

 

THIS MATTER having been opened to the Court by Anthony Sodono, III, Liquidating
Receiver (“Receiver”) for Joseph Carney, individually and as an officer of Environmental Safety
International, Inc. (the ““Receivership Defendant’’), upon the supporting Application of Receiver
and Certification of professionals, seeking the order authorizing the Receiver to retain (i)
McManimon, Scotland & Baumann, LLC (“MSB”), as counsel to the Receiver; (ii) Integrated

Property Group Advisors, LLC d/b/a Auction Advisors (“Auction Advisors”), as auctioneer to
Case 2:21-cv-13350-MCA-LDW Document 10-4 Filed 08/04/21 Page 2 of 2 PagelD: 134

the Receiver; and (iii) Vestcorp, LLC (“Vestcorp”), as accountants to the Receiver; and it
appearing that: (i) MSB, Auction Advisors and Vestcorp do not represent or hold any adverse
interest with respect to the matters upon which they are to be retained; (ii) MSB, Auction
Advisors and Vestcorp claim no interest in the suit or any of the parties thereto in any way which
would disqualify it from serving the Receiver in good faith as a fiduciary for all of the beneficial
owners and creditors of the estate, as contemplated by L. Civ. R. 66.1(g) of the Local Civil Rules
of the United States District Court for the District of New Jersey; and (iii) the employment of
MSB, Auction Advisors and Vestcorp is appropriate and necessary; and proper notice of the
application and certifications and proposed entry hereof having been given; and sufficient cause
having been shown;

IT IS on this day of July 2021;

ORDERED that the Receiver be and hereby is authorized to employ, effective as of
March 6, 2021, MSB as counsel herein; and it is further

ORDERED that the Receiver be and hereby is authorized to employ Auction Advisors as
his auctioneer herein; and it is further

ORDERED that the Receiver be and hereby is authorized to employ Vestcorp, LLC as
his accountant herein; and it is further

ORDERED that compensation to MSB, Auction Advisors and Vestcorp, LLC for
services rendered and expenses incurred shall be pursuant to appropriate applications to be
submitted and approved by this Court pursuant to L. Civ. R. 66.1(h) of the Local Civil Rules of

the United States District Court for the District of New Jersey.

 

HONORABLE MADELINE COX ARLEO
UNITED STATES DISTRICT COURT JUDGE

4850-4279-9604, v. 1
